C. A. D. C. Cir. Motions of Maryland Office of People’s Counsel, Washington Utilities and Transportation Commission, Florida Public Service Commission, South Carolina Department of Consumer Affairs, and Utah Public Service Commission for leave to file briefs as amici curiae granted. Motion of Arkansas et al. for leave to file a brief as amici curiae in No. 82-1331 granted. Certiorari denied.
Justice Blackmun and Justice Powell took no part in the consideration or decision of these motions and these petitions.
Reported below: 224 U. S. App. D. C. 83, 693 F. 2d 198.